Title: To George Washington from Charles Pettit, 15 February 1780
From: Pettit, Charles
To: Washington, George


          
            Sir
            Phi[l]adelphia 15th Feby 1780
          
          I have had the honor to receive your Excellency’s letter of the 11th & 12th Instant, together with the Bills of Exchange therein mentioned amounting to 1392 Dollars, which, I shall sell in the course of a few days and take the necessary measures to lodge the produce in the Loan Office of Virginia according to directions.
          As the Loan Office Certificates are made payable to the Bearer, I should suppose that the possessor of them might take the Bills for the interest in his own name and negotiate the whole matter as if the property were his own, without troubling Your Excellency with the business at all, farther than to inform you what has been done. I take the liberty of suggesting this as a mode that may save the trouble & risk of sending the next year’s Bills so long a journey for indorsement.
          The best Bills of exchange were a few weeks since fallen from 35 to be unsaleable at 30 for one—hard money at the same time fell from 45 to 35 or under; but since the promulgation of the Terms demanded for the public Bills drawn on speculation, hard money has risen again at least as high as ever, and the exchange for good bills is now brisk at 32 & some ask 34 & 35. I am offered 32 for yours, but as they appear to me to be rather rising I do not urge the sale. As I have occasion to negotiate money at the public Offices in Virginia I do not apprehend any difficulty in lodging the produce of these Bills in the Loan Office there. I shall pursue Your Excellency’s directions in ordering the Certificates to be made in the special form prescribed, but am apprehensive the blank spaces left in the Certificates for the name will not admit of so full a description.
          By desire of a Committee of Congress I lately directed two Pipes of Madeira Wine to be forwarded to your Excellency from

Egg harbour, out of a parcele saved from the wreck of a Ship coming from Boston to this place. As I heard of it’s arrival at Trenton some days ago, I hope it is now in proper Quarters. I have the honor to be, with the most perfect respect, Your Excellency’s most obedient & most humble Servant
          
            C. Pettit
          
        